Citation Nr: 1046983	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
psychiatric disorder, to include generalized anxiety disorder, 
prior to October 14, 2006, and a rating in excess of 70 percent 
thereafter.  

2.  Entitlement to a rating higher than 10 percent for 
hypertension.

3.  Entitlement to a rating higher than 10 percent for irritable 
bowel syndrome.  

4.  Entitlement to service connection for bipolar disorder with 
schizophrenia.  

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Steven K. Robison, Attorney at 
Law

WITNESSES AT HEARING ON APPEAL

Appellant and H.T.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal. 

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is in the claims file.

The issues of entitlement to a rating higher than 30 percent for 
a psychiatric disorder, to include generalized anxiety disorder, 
prior to October 14, 2006, and a rating in excess of 70 percent 
thereafter; entitlement to a rating higher than 10 percent for 
hypertension; entitlement to a rating higher than 10 percent for 
irritable bowel syndrome; and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the VA RO.


FINDING OF FACT

A June 2003 rating decision granted service connection for a 
psychiatric disability, classified as anxiety disorder; and the 
psychiatric manifestations of the Veteran's bipolar disorder with 
schizophrenia are not clearly distinguishable from his service-
connected anxiety disorder.
CONCLUSION OF LAW

The Veteran's claim for service connection for bipolar disorder 
with schizophrenia encompasses the same symptomatology of and 
cannot be separated from his service-connected anxiety disorder.  
His claim for service connection for bipolar disorder with 
schizophrenia is therefore moot, as service connection for a 
psychiatric disability has already been established.  The appeal 
is therefore dismissed.  38 U.S.C.A. §§ 7105(d) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2004, January 2008, January 2009, and March 
2009; rating decisions in May 2005, and October 2006; a statement 
of the case in April 2007; and a supplemental statement of the 
case in February 2010.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claims 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  



Bipolar Disorder with Schizophrenia

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Additionally, when it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Finally, it is important to recognize that the Veteran 
may not be entitled to be doubly compensated for the same 
disability.  The evaluation of the same disability under various 
diagnoses is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  38 C.F.R. § 4.14 
(2009); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran's claim of 
entitlement to service connection for bipolar disorder with 
schizophrenia is moot because the Veteran has already been 
service-connected for a psychiatric disorder that encompasses the 
manifestations of his currently claimed bipolar disorder with 
schizophrenia.  Absent evidence of a mental disability with 
distinct symptomatology from his service-connected anxiety 
disorder, consideration of service connection for a psychiatric 
disorder, claimed as bipolar disorder with schizophrenia, is not 
warranted.  Such an action would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2010).  VA is prohibited from 
awarding disability benefits for two separate diagnoses that 
produce the same manifestations of a disability.

Further, a worsening of the Veteran's mental condition is 
accounted for in the rating schedule for mental disabilities, 
which pertains to the manifestations of the Veteran's anxiety 
disorder, including his nightmares, anxiety, panic attacks, 
depression, and other symptomatology and should be rated 
accordingly.  Therefore, because the Veteran's claim for service 
connection for a psychiatric disorder, claimed as bipolar 
disorder with schizophrenia, has been determined to be already 
accounted for in the June 2003 award of service connection for 
generalized anxiety disorder, it must necessarily be dismissed.  
38 C.F.R. § 4.130, Diagnostic Code 9211 (2010).
Significantly, in this case, the Veteran's VA mental health 
treatment records and VA examinations do not distinguish between 
symptoms attributed to a diagnosis of generalized anxiety 
disorder or bipolar disorder, and in most cases he has been 
assigned a single GAF score for his service-connected psychiatric 
disorder.  It necessarily follows that the Veteran's bipolar 
disorder with schizophrenia symptoms, too, would be accounted for 
in his already service-connected psychiatric disorder, classified 
as anxiety disorder.  Therefore, absent a clear distinction 
between the Veteran's current symptoms, service connection for a 
psychiatric disability, claimed as bipolar disorder with 
schizophrenia, is moot, as such an award would be duplicative of 
his already service-connected psychiatric disorder.

Based upon a review of the record, and absent evidence to the 
contrary, the Board finds that the Veteran's service-connected 
anxiety disorder and the claimed bipolar disorder with 
schizophrenia are manifested by overlapping symptomatology, with 
no clear distinction between the diagnoses.  Therefore, service 
connection for bipolar disorder with schizophrenia in this case 
is moot, as such an award would amount to impermissible 
pyramiding, and is considered within the psychiatric disorder for 
which the Veteran has already established service connection.  
38 C.F.R. §§ 4.14, 4.130 Diagnostic Codes 9201-9440 (2010).

Therefore, the Board finds that the claim of entitlement to 
service connection for a psychiatric disorder, claimed as bipolar 
disorder with schizophrenia, must be dismissed as moot because 
service connection has already been established for a psychiatric 
disorder, classified as anxiety disorder, and the Veteran is 
rated upon the psychiatric symptomatology shown, which cannot be 
distinguished between his many psychiatric diagnoses.  
38 U.S.C.A. § 7105 (West 2002).


ORDER

As service connection for a psychiatric disorder is already in 
effect, the appeal on the issue of entitlement to service 
connection for a psychiatric disorder, claimed as bipolar 
disorder with schizophrenia, is dismissed.

REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the remaining benefits 
sought on appeal.

Initially, the Board notes that the Veteran's representative 
submitted additional VA medical evidence to the Board in November 
2010.  This new evidence did not include a waiver of agency of 
original jurisdiction (AOJ) consideration.  As such, the Board 
must remand the claims back to the AOJ.  See 38 C.F.R. § 20.1304 
(2010).

The Board also notes that the Veteran claims that his unable to 
obtain and secure employment due to his service-connected 
disabilities, particularly his psychiatric disorder and irritable 
bowel syndrome.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16 (2010).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Service connection is currently in effect for three disabilities: 
psychiatric disorder, to include generalized anxiety disorder (70 
percent); hypertension (10 percent); and irritable bowel syndrome 
(10 percent), with a combined rating for compensation of 80 
percent.  Therefore, the Veteran's disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2010).

The evidence shows that the Veteran has not worked since 
approximately 2005.  On VA examinations in December 2009 and 
January 2010, VA examiners opined that Veteran's irritable bowel 
syndrome caused moderate occupational impairment, his 
hypertension had no effect on his ability to be employed, and his 
psychiatric condition did not cause total occupational and social 
impairment.  A rationale was not provided for any opinion.  While 
the Veteran has been afforded VA examinations that considered the 
occupational impact of his service-connected disabilities, the 
Veteran has not been afforded a VA examination to specifically 
determine whether it is at least as likely as not that his 
service-connected disabilities in combination render him 
unemployable. 

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  Because the Veteran is unemployed and 
his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board finds 
obtaining such an opinion is necessary to adjudicate this claim.  
Thus, the Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which must 
address whether it is at least as likely as not that the 
Veteran's service-connected disabilities alone render him unable 
to secure or follow a substantially gainful occupation.  See 38 
U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524 
(1999); Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the effect of the Veteran's service-
connected disabilities on his 
employability.  The claims file must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.  

Based on examination findings and other 
evidence contained in the claims file, the 
examiners must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
are: (1) a psychiatric disability; (2) 
irritable bowel syndrome; and (3) 
hypertension.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examiner should 
address the opinions cited herein, to 
include the September 2009 VA examination 
report, the January 2010 VA examination 
report, and the Social Security 
Administration records.   The examination 
reports must include a complete rationale 
for all opinions and conclusions 
expressed. 

2.  Thereafter, the RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


